Title: Isaac Cox Barnet to James Monroe, 23 February 1813
From: Cox, Isaac
To: Monroe, James


Sir,Paris Feby 23rd, 1813
My Several communications by Doctor Stevens were under dates of the 25th. to the 30th. January inclusively, and I had the honor of adressing to you copies by Mr Doolittle with a letter introductory of him—on the 11st. [sic] Inst. Both these Gentlemen, according to last accounts—must be now about putting to sea the first from Nantes—the latter from L’Orient.
From the high approbation lately expressed of Mr. Erving our special minister to Denmark, and a disposition manifested by him, in one of his Letters among the printed documents you were pleased to adress to me—I think it cannot be uninteresting to the President, to hav⟨e⟩ intelligence of that friend of our late Minister; I therefore beg leave to subjoin for his and your information—Extracts of the Letters he wrote me from Rome & Turin, on the 3rd and 17th. Inst. I need scarcely add that he will find at Lyons all the information which it was in my power to afford him, on the subjects most immediately interesting to him as an officer of Government and as the friend of the afflicted and insulted Widow of our late minister. I have the honor to enclose as evidence of this last qualification, Copies of two Letters written to her by Mr Warden—one from the same to Mr. Lee and his reply: and when I read the sentiments adressed to the relict of the late Mr. Bowdoin by the distinguished characters whose expressions I find recorded with the “Eulogy” recently prounounced at Bowdoin-College on that excellent Citizen no doubt remains of the sensibility that will be felt at the indignity offered to the memory of the President’s Minister (in the person of the inconsolable and much respected partner of his public and private cares) by an officer whose pride ought to have been, to spare the image of our Country’s loss and whose duty, it is believed, forbid any interference of the kind.
It is not true Sir, as it is insinuated by Mr Warden that Mrs Barlow ever “acted or deligated others to act in a Diplomatic capacity in the affaires of the United States” or in the affaires of any other public character whatever, She was authorised by the late Minister to open the envelopes of all packets addressed to him—in order to seperate the public from the private papers, this authority she conceives holds good, until the further orders of Government are received. The Character of the paper aluded to by Mr. Warden respecting Mr. Allen—an Irish Gentleman—prisoner in France—the Archives of your department can best bear testimony to and determine the importance of it. It was an unmeritted condescension to have sent Mr. Warden even this paper, and the liberation of the remaining American Citizens is suspended for the present so that in this particular Mr. Warden either wishes to deceive his Government or deceives himself.
The charge he advances of two passports being “surreptitiously deliverd five days after he was legally acknowledged by this Government in his present Capacity”—is not less unfounded—nor less ‘fraught with mischief’ than the other positions he has assumed. In one of my Communications by Doctor Stevens, written before I knew of this complaint of Mr Wardens (which was shewn me for the first time on the 21st Inst.) I stated simply how I had proceeded under the agency left me by the Minister for the delivery of passports: the Duke of Bassano’s letter to me is dated the 23rd. I received it only on the Evening of the 26th. and Mr. Warden himself, has not to this day, notified to me his recognition in his new Capacity; nor thought proper to give me an answer to my Letter of the 1st. of Feby currt. (a Copy of which was transmitted to you on the 1st Inst.).
How then were passports granted on the 20th January. Surreptitiously delivered? Passports too that were presented and received their authenticity from the Ministers of Exterior relations and Police general—with one of which Mr Doolittle goes, and which he will have the honor (I hope) to present to you.
With regard to Mr Warden’s letter to Mr Lee, I can say nothing, the reply of the latter appears to me to leave nothing unsaid that is calculated to place the performances of Mr Warden in a true and meritted light, But in a few days, I hope you will receive from Mr Erving a statement on this and more important subjects—presented in a view and with the advantages of such information, as my feeble pen and isolated situation cannot aspire to. I am with the highest respect Sir, yr most obedt & devoted Servt
I Cox Barnet
